UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2008 NFINANSE INC. (Exact name of registrant specified in its charter) Nevada 000-33389 65-1071956 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3923 Coconut Palm Drive, Suite 107, Tampa, Florida 34203 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (813) 367-4400 Not applicable. (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): □Written communications pursuant to Rule 425 under the Securities Act (17 CFR □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On February 14, 2008, nFinanSe Inc. (the “Company”) entered into a letter of credit accommodation (the “Letter of Credit Accommodation”) with National Penn Bank (the “Lender”) pursuant to which the Company may borrow an amount up to $1,772,750.The rate of interest charged on any future cash advances made under the Letter of Credit Accommodation, if any, is a floating interest rate of 0.50% per annum in excess of the Wall Street Journal Prime Rate.Interest on future cash advances, if any, will be calculated for the actual number of days such funds are outstanding, based on a year of 360 days.Interest is payable under the Letter of Credit Accommodation on a monthly basis.If the Company defaults in the repayment of any future cash advance under the Letter of Credit Accommodation, the Lender may, in its discretion, increase the interest rate payable by the Company to 3.00% above the interest rate then currently payable by the Company or the maximum interest rate Lender is permitted to charge by law, whichever is less.As a condition to consummating the Letter of Credit Accommodation, the Company paid a $26,591 fee to the Lender.The Company will use the Letter of Credit Accommodation as collateral security for performance bonds needed to meet certain state licensing requirements related to the Company’s business.The foregoing is a summary description of certain terms of the Letter of Credit Accommodation.The Letter of Credit Accommodation, along with a sample Irrevocable Letter of Credit to be issued thereunder, is attached as Exhibit 99.1 and is incorporated herein by reference.You are encouraged to read the entire text of Exhibit 99.1 attached hereto. In connection with securing the Letter of Credit Accommodation, the Lender requested that the Company either secure a guaranty acceptable to Lender or place collateral on account with the Lender.In response to the Lender’s request, on February 15, 2008, the Company and Jeffrey Porter entered into that certain Guaranty and Indemnification Agreement (the “Porter Guaranty”).Pursuant to the terms of the Porter Guaranty, Mr. Porter agreed to place collateral in the amount of $1,000,000 (the “Porter Collateral”) on deposit with the Lender in order to secure a portion of the Letter of Credit Accommodation.In consideration, the Company agreed to pay to Mr.
